The declaration of covenants and restrictions between the former owner of the Tall Trees Golf Course (hereinafter the golf course) and the defendant Town of Brookhaven (hereinafter the Town), pursuant to which the Town claims it is entitled to dedication of the golf course, is void and unenforceable. The Town failed to assert any claim of interest in the golf course in the federal forfeiture proceeding against the former owner of *657the golf course, and title to the golf course vested in the United States free and clear of these claimed encumbrances (see Ibarra v United States, 120 F3d 472, 474; Linarez v United States Dept. of Justice, 2 F3d 208). The plaintiffs, in turn, acquired the property free of any liens, claims, or encumbrances except those specifically listed. Accordingly, the plaintiffs are entitled to judgment as a matter of law.
In light of the foregoing determination, it is unnecessary to address the plaintiffs’ remaining contentions. Altman, J.P., Goldstein, H. Miller and Rivera, JJ., concur.